            Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SIQUAY DERRY,                                        CIVIL DIVISION

                      Plaintiff,                     Case No. 2:21-cv-474

               v.

REDSTONE PRESBYTERIAN SENIORCARE,

                      Defendant.

                            COMPLAINT AND JURY DEMAND

A.     Preliminary Statement

       1.      The plaintiff Siquay Derry brings this action under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. to redress violations of her right to be free from

employment discrimination, harassment and retaliation based upon her race. Because of the

violations described herein, this Court is also empowered to exercise pendant jurisdiction

pursuant to the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951 et seq. A jury trial

is demanded.

B.     Jurisdiction

       2.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e et seq., 28

U.S.C. § 1331 and under the doctrine of pendant jurisdiction.

       3.      On or about November 4, 2020, the plaintiff filed a timely charge alleging

discrimination with the Equal Employment Opportunity Commission (“EEOC”), docketed at

533-2020-02068. This charge was simultaneously cross-filed with the Pennsylvania Human

Relations Commission.

       4.      The EEOC issued a Notice of Right to Sue dated February 8, 2021.
             Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 2 of 8




        5.      This Complaint is filed within 90 days of receipt by the plaintiff of the Notice of

Right to Sue.

C.      The parties

        6.      The plaintiff is an adult individual who resides at 79517 Reamer Street,

Greensburg, Westmoreland County, PA 15601.

        7.      The defendant Redstone Presbyterian SeniorCare (“Redstone” or “the company”)

is an entity doing business in the Commonwealth of Pennsylvania. At all times material, the

defendant had a place of business located at within this district, specifically 126 Mathews Street,

Suite 2800, Greensburg, Westmoreland County, PA 15601.

        8.      The defendant is a facility that provides for senior community living as well as

skilled and personal care.

        9.      At all times material, the defendant employed more than fifteen employees.

        10.     The defendant was the plaintiff’s employer and is an employer within the

meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e(b).

D.      Factual Background

        11.     The plaintiff was employed by Redstone from July 16, 2019 through August 11,

2020.

        12.     The plaintiff was employed as a Certified Nursing Assistant. Her responsibilities

included assisting residents with personal care and activities of daily living.

        13.     The plaintiff performed all of the functions of her job in a competent fashion and

was considered to be a good worker.

        14.     The plaintiff’s immediate supervisor was Michelle Hoffman, Assistant Nursing

Home Administrator.

                                                  2
          Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 3 of 8




        15.     While she was an employee, the plaintiff (African American) was treated

differently than similarly situated Caucasian employees by her supervisor.                This disparate

treatment started soon after the plaintiff was hired. For example, the plaintiff accepted the job

with the understanding that she would be able to attend Certified Nursing Classes to further her

education and to enhance her income and professional opportunities. In early August 2019, the

plaintiff approached Hoffman about getting scheduled for the classes that were supposed to start

later that month. Hoffman told the plaintiff that she would not be able to take the class until

October because the August class was full.

        16.     The plaintiff pointed out that Jackie Beltz, a co-worker (Caucasian) who was

hired shortly after the plaintiff, was slotted for the August class, despite the fact that the plaintiff

came on board first. The plaintiff told Hoffman that she felt that there was a discrepancy and

that she hoped that Hoffman’s decision was not based on a “black and white thing”. Hoffman

denied that she made the decision to schedule Beltz for the August class was based on Beltz’

race, and, instead, tried to argue that Beltz was hired before the plaintiff not after.

        17.     Later that day, the plaintiff talked to Vicky Loucks, Vice President and Chief

Operating Officer, about the situation. The plaintiff told Loucks that she was not comfortable

with what Hoffman had said regarding the classes and she further told Loucks that she was

hoping that Hoffman did not base her decision on race, but that she could not otherwise

understand her reasoning. Loucks promised to look into the situation.

        18.     Towards the end of the day, Hoffman called the plaintiff and apologized for the

“mishap” regarding scheduling. She told the plaintiff that, unfortunately, the August class was

booked, but that Redstone would pay for the plaintiff to take the class elsewhere if she could find



                                                   3
          Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 4 of 8




one that started before the next scheduled one in October. The plaintiff found that the Redstone

class in October would end sooner than any other class she could find.

       19.     In October, the plaintiff learned that the August class did have plenty of slots and

that the plaintiff could have taken that one instead of waiting until the October class. Stacey

Mantich, Nurse Aid Training Instructor, told the plaintiff that the August class only had four

students instead of 10 – which was the minimum amount for a full roster. Mantich told the

plaintiff that she had to get some people from the office to sit in the class so that she could meet

the minimum attendance requirements to get the CPR instructor to do the class.

       20.     The plaintiff experienced repeated situations during which she felt that Hoffman

was treating her differently because of her race and she brought these concerns to management’s

attention on at least two occasions, including with Loucks (as detailed above) and Shery

Shevchik, Executive Director. Although both Loucks and Shevchik promised to look into the

issue, it seemed that Hoffman’s attitude towards the plaintiff did not change.

       21.     On February 22, 2020, the plaintiff called off work due to illness and left work

early the next day for the same reason. The plaintiff was directed to send doctors’ notes for these

incidents to Hoffman, which she did.

       22.     In April 2020, Hoffman called the plaintiff into her office and gave her a verbal

and written disciplinary notices due to call offs. However, two of those incidents were not

subject to discipline because the plaintiff had provided doctors’ notes. Hoffman refused to

change the disciplinary notices, and, instead, told the plaintiff that if she called off one more

time, or had 2 occurrences of being tardy, she would be terminated.

       23.     The plaintiff realized that Hoffman was attempting to set her up for termination.

She tried to work with the Human Resources Department to get guidance on the discipline to

                                                 4
          Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 5 of 8




which she had been subjected, but the individuals she talked with could not provide any helpful

information and did not change the disciplinary status.

       24.     On August 11, 2020, the plaintiff reported for her shift at 6:00 a.m. She was

assigned to a floor that she did not regularly work. After waiting for about thirty minutes for the

nurses to finish report, she knocked on the door of the nurse’s station and said that she needed to

check the hospice chart. She went into the nurse’s station and started looking at the chart. One

of the nurses started yelling at the claimant and told her to get out of the nurses station. The

confrontation was very upsetting to the plaintiff (as well as Beltz, who witnessed much of what

happened).

       25.     Beltz called Hoffman and explained to her what happened. The plaintiff got on

the phone, still shaken by what had happened, and told her that she felt that she needed to go

home because she was upset and uncomfortable working with those nurses for the day. Hoffman

did not voice any objections or issues with this request; she said, that it was okay and to advise

scheduling.

       26.     The plaintiff immediately called and talked to one of the schedulers. She asked

the plaintiff if this had been cleared with Hoffman, and the plaintiff said yes. The plaintiff also

pointed out that there would still be four aides on shift when she left, so that her departure would

not cause a problem because there were enough aides to cover the shift. The scheduler told the

plaintiff that was fine and that she would inform Hoffman that the plaintiff had left.

       27.     At approximately 9:00 a.m., Hoffman called the plaintiff. She started off by

apologizing for what happened at work, stating “No one should be treated like this at work.”

Hoffman then said that she was “concerned” about the plaintiff’s job because she had left work.

Hoffman said that she would have to speak with HR to see if the plaintiff would be terminated.

                                                 5
          Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 6 of 8




       28.     The plaintiff was shocked. She reminded Hoffman that she had approved her

going home and that there were enough aides to cover the shift. The plaintiff also said that she

did not understand why HR would jump immediately to termination when the facility was short

staffed and that she was always willing to pick up extra shifts during the pandemic in order to

help out. Hoffman’s response was “you’re right; I know. I will make sure to discuss and bring

everything to the attention of HR.”

       29.     The company’s policy did not call for immediate termination in cases such as this;

instead, with a “written warning”, the discipline called for a three day suspension before

discharge.

       30.     The plaintiff called Hoffman back around 3:00 p.m. because she had not heard

back yet and wanted to catch her before she left for the day. Hoffman advised the plaintiff that

HR decided to terminate her position and that she was no longer employed by Redstone.

       31.     Later that month, the plaintiff contacted Judy Hamilton, HR Administrator, to ask

her whether she would be receiving a letter from Redstone in the mail stating the reason for her

termination. Hamilton told the plaintiff that Hoffman would be the one to get the plaintiff the

letter. The plaintiff said to Hamilton, “since I have you on the phone, do you know the reason

why I was terminated?” Hamilton said that it was because she had “assumed” that the reason for

termination was because the plaintiff “walked off the job.” The plaintiff explained that she was

allowed to leave work and that Beltz was also given permission to leave that day but she wasn’t

fired. Hamilton said that she would have to talk to Hoffman about the situation.

       32.     The plaintiff was able to reach Hoffman. Hoffman said that she was not able to

help with a termination letter and that the plaintiff needed to talk to Kathie Brean, Vice President

of Human Resources.

                                                 6
             Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 7 of 8




        33.        The plaintiff subsequently reached Brean. Brean said that she could not give the

plaintiff a termination letter because the plaintiff had not been terminated. Brean told the

plaintiff that her records indicated that the plaintiff had “voluntarily resigned”. The plaintiff was

in shock. She told Brean that she didn’t quit and that Hoffman had fired her.

        34.        The changing reasons given for the plaintiff’s termination were nothing more than

pretexts and were contrary to the company’s own disciplinary policies. The real reason that she

was fired was because of her race. Further, similarly situated employees were permitted to leave

during their shift, leaving the floor short-staffed, and they were not disciplined or terminated.

        35.        Further, the plaintiff was terminated in retaliation for bringing issues involving

her discriminatory treatment to management.

                                     FIRST CAUSE OF ACTION

        36.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        37.        The plaintiff is African American and thus is protected against discrimination,

harassment and retaliation on the basis of her race pursuant to Title VII.

        38.        The plaintiff was qualified for her position.

        39.        Despite his qualifications, the plaintiff was terminated. The reasons given for her

discharge were a pretext.

        40.        The defendant’s discharge of the plaintiff was because of her race in violation of

Title VII.

        41.        Further, the defendant retaliated against the plaintiff because the she brought

issues regarding discrimination to the attention of management.



                                                     7
          Case 2:21-cv-00474-WSH Document 1 Filed 04/12/21 Page 8 of 8




        42.     The defendant’s violation of Title VII was committed with intentional or reckless

disregard for the plaintiff’s federally protected right to work in an environment free of race

discrimination.

                                SECOND CAUSE OF ACTION

        43.     The preceding paragraphs are incorporated herein by reference as if they were

fully set forth herein.

        44.     As a direct and proximate cause of its actions, detailed above, the defendant has

violated the plaintiff’s right to be free from discrimination, harassment and retaliation under the

Pennsylvania Human Relations Act, 43 Pa. C.S.A. § 951 et seq.

        WHEREFORE, the plaintiff respectfully requests judgment be entered in her favor and

against the defendant and that the defendant be required to provide all appropriate remedies

under Title VII and the PHRA, including attorney’s fees and costs.

                                                     Respectfully submitted,

                                                     /s/ Michael J. Bruzzese
                                                     Michael J. Bruzzese
                                                     Pa. I.D. No. 63306
                                                     2315 Koppers Building
                                                     436 Seventh Avenue
                                                     Pittsburgh, PA 15219
                                                     (412) 281-8676
                                                     Counsel for the plaintiff

Dated: April 12, 2021




                                                8
